The Disciplinary Review Board having filed a report with the Court, recommending that DAVID BRANTLEY of EAST ORANGE, who was admitted to the bar of this State in 1970, and who has been disciplined on four prior occasions, be suspended from the practice of law for a period of three months for violation of RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with the ethics authorities);
And the Disciplinary Review Board further recommending that on reinstatement to practice respondent practice under supervision;
And the Court having heard argument in the matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and DAVID BRANTLEY is hereby suspended from practice for a period of three months, effective May 1, 1995, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a practicing attorney other than respondent’s current counsel, said attorney to be approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*466ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.